Case 1:21-cv-11258-RGS Document 1 Filed 08/02/21 Page 1 of 8

 

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 1 FILED
UNITED STATES DISTRICT COURT
for the 22 AUS -2 PM 2: 24
) 3. DISTRICT COURT
CISTRICT OF MASS
David Ailheem Jerome Yordee iS
etitioner )
V. CaseNo. ; ———
) (Supplied by Clerk of Court)
)
)

M Dean Cray, SPT, 7, et ale we

Respon det
(name of warden or authorized person having custody of petitioner)

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241

Personal Information

od. (a) Your full name: Tund dA heer. Jerome Va ride

(b} Other names you have used:
2. Place of confinement:

(a) Name of i insttation, Seov2- Be enous Ay 1 Cert echenal | Co
(b) Address: (VU Box 8000_ Shi urley Massa chusefts. olf f

 

 

(c) Your identification number: |W J OS ORS

 

 

3. Are you currently being held on orders by:
(Federal authorities (WState authorities 0 Other - explain:
4, Areyoucurrently; ; - 7

OA pretrial detainee (waiting for trial on criminal charges)
(Serving a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you are currently serving a sentence, provide:
(a) Name and location of court that sentenced you: Syy PP ol |A. Svpenor  _
Gouct Besten Mase
(b) Docket number of criminal case: 20 /2- 7] ] | 2]
(c) Date of sentencing: Av Xs) ust QQ, 2OolY_ _

Being held on an immigration charge
OOther (explain):

 

 

 

Decision or Action You Are Challenging

5. What are you challenging in this petition:
How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
revocation or calculation of good time credits) ©

Page 2 of 9
Case 1:21-cv-11258-RGS Document 1 Filed 08/02/21 Page 2 of 8

AO 242 (Rev. 09/17) Pctition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

O Pretrial detention
O Immigration detention
0 Detainer
The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)
isciplinary proceedings
OC Other (explain):

 

 

 

 

 

6. Provide more information about the decision or action you ai are challenging: —

(a) Name and location of the agency or court: LS eu ttolA. Perio m7 ur

‘Bo Sten Mass... _
(b) Docket number, case number, or opinion ‘number: 2 o 12- Hi 8]

o Decision or action you are eleggng (for disciplinary proceedings, specify the penalties imposed):

ater tfleea Yeors on SeCand-degree nourder chprge._ ane
arm charge eo loss Aree. or mer. tad Dune Years. and ene Dx on the five
e sev {o Date o the decision or action: UMQUSTt 22,21.

Conturcently

 

 

  
  
        

P

 

 

 

Your Earlier Challenges of the Decision or Action

7, First appeal
Did you appeal the decision, file a grievance, or seek an administrative remedy?
Ves ONo

(a) If “Yes,” provide:

(1) Name of the authority, agency, or court: Su re. | h Ss Penor or Cost _.

(2) Date of filing: Mer rc ch. _..

 

 

27,2018.

 

 

(3) Docket number, case numbef, or opinion number: Seip ILE]
(4) Result: © (Mo fy Onn DenieD -
(5) Date of result: Jon et rh 13 O76... oe
CS Issues raised: Ac tui al_ TNnoa cence. __ $84 sed On

foyensic pa /hele 1$t.empect report Frem Dr De Jena ten. Arlen
Ardens forensic, Rig ee separ Fr om Dew liaah [pp Apes
wast reg ort By Meo » ra ;
M-_Le — , Lscdon P gers
ere One go sed loool

(b) If you answered “No. explain why you did not ne

 
  

     
 
 

a

 

8. Second appeal
After the first appeal, did you file a second appeal to a higher authority, agency, or court?

wes ONo

Page 3 of 9
Case 1:21-cv-11258-RGS Document1 Filed 08/02/21 Page 3 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

10.

(a) If “Yes,” provide:

(1) Name of the authority, agency, or court: S vo} I Sefer nm) Or Cour T_.

| Sston , mss _. yO

(2) Date of filing: Jgnuery 17,202/
(3) Docket number, case n q or opinion number: 2.0 | Zo / / / § {- _

(4) Result: Genleol

(5) Date of result:
(6) Issues raised: _ - | 4 | [- pet sh + NO ¢ i Ce.
| on Lewis. Shin, Be / t1regryms.
“och ming tion. an e Seene repenstnes. mS
ag. _relens) Hoch ransS, UST. pers. he por:

 

 

   
 

 
 

 

(b) If you answered “No,” explain why you did not file a second appeal:

 

Third appeal
After the second appeal, did you file a third appeal to a higher authority, agency, or court?

BVes ONo
(a) If “Yes,” provide:

(1) Name of the authority, agency, or court: Appes / _ Cov rt Sulb fA

(2) Date of filing: NA _—_
(3) Docket number, case number, or yr opinion number: 20 I 2! | g l

(4) Result: en ied
(5) Date of result:

(6) I dS eh oy oe =e et on KR,
ssues raise O Eyeeut On OF SOOAWIKL
Ronin, vedsiba. xN fF EQeMs.. Courrv

 

(b) If you answered “No,” explain v why you ‘did not file a third | appeal:

Motion under 28U.S.C.§2255 0 ssts—S

In this petition, are you challenging the validity of your conviction or sentence as imposed?

aes ONo

If “Yes,” answer the following:

(a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
0 Yes No

Page 4 of 9
Case 1:21-cv-11258-RGS Document1 Filed 08/02/21 Page 4 of 8

AO 242 (Rev. 09/17) Pctition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

11.

If “Yes,” provide:
(1) Name of court:
(2) Case number:

 

 

 

 

 

(3) Date of filing: = _

(4) Result: ee a

(5) Date of result: ; So oe _ —_—__—-
(6) Issues raised: 7 7 _ — a a 7 a _ ; ee _

 

 

 

 

 

 

 

(b) Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
sentence?

0 Yes (8’No

If “Yes,” provide:

(1) Name of court:

(2) Case number: - oe ne a
(3) Date of filing: a CO OO -
(4) Result: - OO re ;
(5) Date of result: 7 - : Co a
(6) Issues raised: 7 - oo 7 7 _ 7 oo oe

(c) ‘Explain why the remedy under 28 U.S.C. § § 2255 is inadequate or ineffective to challenge your
conviction or sentence: ee

Appeals of immigration proceedings OO -

Does this case concern immjgration proceedings?

OYes 0
If “Yes,” provide:

(a) Date you were taken into immigration custody:

(b) Date of the removal or reinstatement order: es _

(c) Did you file an appeal with the Board of Immigration Appeals? 0

Yes O No

Page 5 of 9
Case 1:21-cv-11258-RGS Document1 Filed 08/02/21 Page 5 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

12.

If “Yes,” provide:

(1) Date offilings

(2) Case number:
(3) Result:

(4) Date ofresul!

(5) Issues raised:

(d) Did you appeal the decision to the United States Court of Appeals?

0 Yes

If “Yes,” provide:
(1) Name of court:
(2) Date of filing: .
(3) Case number:
(4) Result:

(5) Date of result;

(6) Issues raised:

Other appeals”

 

 

 

No

 

 

 

 

 

 

Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues

raised in this petition?
Yes Kio
If “Yes,” provide:

(a) Kind of petition, motion, or application:
(b) Name of the authority, agency, or court:

(c) Date of filing:

(d) Docket number, case number, or opinion number:

(e) Result:
(f) Date of result:
(g) Issues raised:

 

 

 

 

Page 6 of 9
Case 1:21-cv-11258-RGS Document1 Filed 08/02/21 Page 6 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

Grounds for Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,

laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
facts supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUND ONE: = haue on. reCord 4) Scteahyric. ctr
that Proved My len exper! ai ¢ Pt asl: Eka

 
    
 
 

 

 

  
  

Forensic. etpecis dam CY, RoliA sf | s
2XaminaNon had Crime Scene ¢ »EnClvding Sheos
reconstrucrotey ee facts (Be brief. Mer cite cases or law.): C
=ty the ecial responsibilities if a. - Prosecalors._ ice__ fe
SeelA 2 ee, Or Noda ce, pin re. rece. Heres Clpar 0 an fe 5
cutee +t nden) =n

Ce mont the” Crime. thik pel fpelshe — Conv
of Sushce #2 Poco Zramediaty move. 7 Vacate [hs ,

Did you present Ground One in all appeals that were available to you? :

Yes Kio

cxounp wo: The swHoll) County‘ Dis. fh Sal Sates Bes

/ Sinte 2OA8. oni 2O21 Jameel.
Were call dwore oe the Tish repost .

 

(a) Supporting facts ; (Be brief, Do not cite cases or law.): : . -

mohes Ule 18 | 202). ich_al I]
goed ou maclutl glad Sico 2018 tl Ze “toh °

 

 

 

(b) Did you present Ground Two in all appeals that were available to you? _
(Yes No

GROUND THREE: my Proot oF LNNene.. 2 es been. und spo
ed

 

(a) Supporting facts (Be brief, ‘Don not cite cases or law, }:

the ip oF Gout, ave office. Jah yp ies
Vv Co 1) _ SVT CX
Grempt 7 fe  Ospeke 2 Tass Foti | Ofer

(b) Did you present Ground Three in all appeals that were available to you? i oe
Yes No

 

 

Page 7 of 9
Case 1:21-cv-11258-RGS Document1 Filed 08/02/21 Page 7 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

GROUND FOUR: aft _SubtellA County DAS. Sora

 

 

J ih 2621 Meohon ty od el ino,
nol Redy ty. te aaa “mm "aca wa cual pear
nc loses!

Tam See. S Qppesih OP... oe
(a) Supporting facts (Be pr. , yA not D cases or laws):

MY Cons tui eral, nn ints Ore ore_blafenly | [Serbs violated _
ay ge (fe. ee al i 2 red by, Zaps Pe nie ee

 

 

 

for vic reluse’ to use zt hector on Fo LS hax
May be dore under De 0 pred PF nc, ple i rden pee znsure to the
Cihzen a Sui r trial Whenever. hie hfe ch, PY the, znecie, fre
Sacks Cauae of (b) Did you present Ground Four in all Kea ibe were available to hyorche
proudural m Yes No
Sault.
14. If there are any grounds that you did not present in all appeals that were available to you, explain why you did
not: a
Request for Relief

15. State exactly what you want the court to do: im regpe: eth Ha Hus Court No ot 3 Sopere
the fact. Hat Im achually eapenglt Dee ie fi Mh cegutiog tel, / Due Procesa ret
Eyhaushion oF Remedies "Laclh 7 <o of, tot, "es WN, casiihonal cphl its fe

ue “fe violakd @ Be Limmnediaty
Connie alawobal resbraat: rer, th eer’ & reed .. Ma Ney: pees

Page 8 of 9
Case 1:21-cv-11258-RGS Document1 Filed 08/02/21 Page 8 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241
Declaration Under Penalty Of Perjury

If you are incarcerated, on what date did you place this petition in the prison mail system:

x olaced this ehh On Tn _oOn. HYZL -.

 

I declare under penalty of perjury that I am the petitioner, I have read this petition or had it read to me, and the ;
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis

for prosecution for perjury.

Signature of Petitioner

 

Date: 7) Sy 2 a ae

~ Signature of Attorney or other authorized person, ifany

Page 9 of 9
